           Case 2:20-bk-01213-FMD          Doc 39     Filed 03/26/21     Page 1 of 2




                                     ORDERED.
  Dated: March 26, 2021




                   IN THE UNITED STATES BANKRUPTCY COURT
                MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
In Re:

YUNIESKY VALDES-MUNOZ                                Case No. 2:20-bk-01213-FMD


                     Debtor.                     /

                ORDER GRANTING MOTION TO SELL PROPERTY
             FREE AND CLEAR OF PURPORTED LIENS AND INTERESTS

       THIS CAUSE came before the Court for hearing on March 25, 2021 upon the Trustee’s
Motion to Sell Property of the Estate Free and Clear of Purported Liens and Interests (Doc. No.
35) to Barry C. Stephens and Elaine B. Stephens, or their permitted assigns or designees. The
Court reviewed the record and the Court being otherwise fully advised, it is

       ORDERED that the Trustee’s Motion to Sell Property of the Estate Free and Clear of
Purported Liens and Interests is granted.

        IT IS FURTHER ORDERED that the Trustee is hereby authorized to sell the
bankruptcy estate’s interest in the following property free and clear of liens, encumbrances and
interests on the terms contained in the Trustee’s motion: 2327 S.W. 28th Street, Cape Coral,
Florida 33914 (Lots 7 and 8, Block 5897, Unit 92, Cape Coral – PB 25 PG 27). Sale is
conditioned upon all property lienholders either being paid in full subject to a proper payoff, or
approval of a short sale contingent on the secured creditor’s approval.
            Case 2:20-bk-01213-FMD          Doc 39     Filed 03/26/21     Page 2 of 2




       IT IS FURTHER ORDERED that the following are authorized to be paid at closing,
with net proceeds to the bankruptcy estate:

       a.      Pennymac Loan Servicing – Approximately $190,000.00.

       b.      Commission – Debra Monterosso/National Default Realty, LLC and any
               cooperating agent/broker, if any - $12,450.00.

       c.      Other reasonable and customary closing costs to the Trustee, as Seller, which may
               include the following:

              i.   Settlement/Closing Charges (Approximately)                         $ 1,250.00
             ii.   Title Insurance/Search (Approximately)                             $ 1,120.00
            iii.   Reasonable and customary closing costs not to exceed               $   250.00
            iv.    Recordation/Transfer Tax (State and/or County)                     $ 1,453.00
             v.    2020 Taxes and/or Prorated taxes                                   $   660.00
            vi.    Municipal Lien Search/Water/Sewer Balance                          $   600.00


       IT IS FURTHER ORDERED that the Court waives the 14-day stays set forth in Rules
6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedure and this Order granting this
motion be immediately enforceable and that the closing under the purchase agreement may occur
immediately.


Trustee Robert E. Tardif Jr. is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.
